Hall, Judge.
The defendant appeals from his conviction and sentence on an accusation for malicious killing of hogs, made a misdemeanor by Code § 26-7901.
The State law prohibiting owners’ permitting their livestock to run at large provides that owners of farms or persons operating farms may impound trespassing livestock and recover damages. Ga. L. 1953, Nov. Sess., pp. 380, 381, as amended (Code Ann. §§ 62-1604, 62-1605). The trial court instructed the jury respecting this law. The defendant’s enumerations of error contend that the charge was confusing and that the court should have instructed the jury as to the legal meaning of “impounding.” When a party has requested no special *418instructions as to the meaning of legal terms and technical words, this is not generally a ground for new trial. Pickens v. State, 132 Ga. 46, 47 (63 SE 783); Weldon v. State, 21 Ga. App. 330, 331 (94 SE 326); Rome R. &c. Co. v. King, 33 Ga. App. 383, 384 (126 SE 294). In this case the defendant made no request for additional instruction, and the charge as given and the absence of further instructions does not require reversal.
Submitted June 4, 1969
Decided September 24, 1969
Rehearing denied October 1, 1969.
Casey Thigpen, for appellant.
Thomas A. Hutcheson, Solicitor, for appellee.
The trial court did not abuse its discretion in overruling the defendant’s motions for mistrial. The evidence supported the conviction.

Judgment affirmed.


Jordan, P. J., and Whitman, J., concur.